Case 2:19-cv-02042-ELW Document 18 <ifrestricted> Filed 05/15/20 Page 1 of 1
                             PageID #: 986


                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

 NANCY PETERSON                                                          PLAINTIFF


        v.                           CIVIL NO. 19-2042


 ANDREW M. SAUL, Commissioner
 Social Security Administration                                          DEFENDANT

                                     JUDGMENT

        For reasons stated in the memorandum opinion of this date, the Court hereby affirms

 the decision of the Commissioner and dismisses Plaintiff's case with prejudice. The parties

 have sixty days from entry of the judgment on the docket in which to appeal.

        IT IS SO ORDERED AND ADJUDGED this 15th day of May 2020.




                                     /s/   Erin L. Wiedemann
                                     HON. ERIN L. WIEDEMANN
                                     UNITED STATES MAGISTRATE JUDGE
